          Case 3:20-cv-00184-BAJ-EWD     Document 22    10/05/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 CALEB ARMSTRONG (#701443)                                         CIVIL ACTION

 VERSUS

 ELAYN HUNT, ET AL.                                       NO. 20-00184-BAJ-EWD

                              RULING AND ORDER

       This matter comes before the Court on Plaintiff’s pro se Amended Complaint

(Doc. 10), and Plaintiff’s Motion to Proceed in Forma Pauperis (Doc. 11), each filed

after entry of final judgment in the above-captioned action. The Court interprets

these late-filed documents collectively as a Motion for Relief from Judgment brought

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. The Motion shall be

denied.

       Plaintiff filed his original action on March 18, 2020. (Doc. 1). On

March 31, 2020, this Court advised Plaintiff that his pleadings were deficient and

that he must cure those deficiencies within 21 days or his suit would be subject to

dismissal. (Doc. 3). On May 21, 2020, this Court dismissed Plaintiff’s action without

prejudice for failure to properly cure the deficiencies that were noted. (Docs. 6). On

May 21, the Court also issued its Final Judgment dismissing Plaintiff’s action.

(Doc. 7).

       On June 11, 2020, Plaintiff filed the documents comprising the instant Motion.




                                          1
        Case 3:20-cv-00184-BAJ-EWD         Document 22     10/05/20 Page 2 of 3




(Docs. 10, 11).1

       Rule 60(b) provides that relief from a judgment or order may be had for (1)

mistake, inadvertence, surprise, or excusable neglect, (2) newly discovered evidence,

(3) fraud, misrepresentation or misconduct by an opposing party, (4) a void judgment,

(5) a judgment that has already been satisfied, is no longer equitable, or has

effectively been overturned, or (6) any other reason that justifies such relief. Plaintiff

has not provided any factual assertions which would support the applicability of any

of the first five subsections of Rule 60(b).

       Further, to the extent that Plaintiff’s pleading may be interpreted as seeking

relief under the catch-all provision of Rule 60(b)(6), the Motion fares no better. This

provision allows a Court to vacate a judgment for “any other reason that justifies such

relief” and provides a residual clause meant to cover unforeseen contingencies and to

accomplish justice in exceptional circumstances. Steverson v. GlobalSantaFe Corp.,

508 F.3d 300, 303 (5th Cir. 2007). The relief afforded by Rule 60(b)(6) is meant to be

extraordinary relief, and it requires that the moving party make a showing of

extraordinary circumstances justifying such relief. Hess v. Cockrell, 281 F.3d 212, 216,

(5th Cir. 2002). In the instant motion, Plaintiff has made no showing of unusual or

unique circumstances to support the application of Rule 60(b)(6).

       Accordingly,

              IT IS ORDERED that Plaintiff’s Motion for Relief from Judgment



1Both prior to and after the May 21 Judgment, Plaintiff mailed numerous documents to the
Court that were returned for failure to comply with Local Rule 5(d)(1). Accordingly, these
documents are not considered.
                                               2
       Case 3:20-cv-00184-BAJ-EWD    Document 22    10/05/20 Page 3 of 3




(Docs. 10, 11) is hereby DENIED.

                            Baton Rouge, Louisiana, this 5th day of October, 2020




                                    _____________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                       3
